                1    Kirsten A. Milton
                     Nevada State Bar No. 14401
                2    Daniel I. Aquino
                     Nevada State Bar No. 12682
                3    JACKSON LEWIS P.C.
                     3800 Howard Hughes Parkway, Suite 600
                4    Las Vegas, Nevada 89169
                     Tel: (702) 921-2460
                5    Email: kirsten.milton@jacksonlewis.com
                     Email: daniel.aquino@jacksonlewis.com
                6
                     Attorneys for Defendant
                7    Nevada Restaurant Services, Inc. dba Dotty’s

                8

                9                                UNITED STATES DISTRICT COURT

              10                                         DISTRICT OF NEVADA

              11     PAMELA BENSON,
                                                                    Case No.: 2:18-cv-01157 –APG-CWH
              12                   Plaintiff,
              13            vs.                                     NOTICE OF SETTLEMENT AND
                                                                    STIPULATION AND ORDER TO STAY
              14     NEVADA RESTAURANT SERVICES,                    DEADLINE
                     INC. dba DOTTY’S, a domestic
              15     corporation; DOE INDIVIDUALS 1                    (First Request)
                     THROUGH 300; AND roe business or
              16     governmental entities 1 through 300,
                     inclusive,
              17
                                   Defendants.
              18

              19            Defendant Nevada Restaurant Services, Inc. dba Dotty’s (“Defendant”) by and through its

              20     counsel, Jackson Lewis P.C., and Plaintiff Pamela Benson (“Plaintiff”) by and through her

              21     counsel, Mullins & Trenchak, hereby advise the Court that a settlement has been reached in this

              22     matter. The parties are finalizing the settlement agreement, but due to the approaching holiday

              23     that will cause a delay in client availability and issuance of settlement funds, the parties would

              24     request this Court’s approval to file a stipulation and order to dismiss this action no later than 45

              25     days from the date of this order.

              26            Given the settlement of this matter, the parties request that all other deadlines, including

              27     the deadline to file the joint proposed discovery plan and scheduling order pursuant to LR 26-1

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                1
                     currently set for January 2, 2018, be stayed pending submission of the stipulation and order to
                2
                     dismiss this action.
                3
                            Dated this 21st day of December, 2018.
                4
                     JACKSON LEWIS P.C.                                MULLINS & TRENCHAK
                5

                6    /s/ Daniel I. Aquino                              /s/ Philip Trenchak
                     Kirsten A. Milton, Bar No. 14401                  Philip J. Trenchak, Bar No. 9924
                7    Daniel I. Aquino, Bar No. 12682                   Victoria Mullins, Bar No. 13546
                     3800 Howard Hughes Parkway, Suite 600             1212 South Casino Center Blvd.
                8    Las Vegas, Nevada 89169                           Las Vegas, Nevada 89104

                9    Attorneys for Defendant                           Attorneys for Plaintiff
                     Nevada Restaurant Services, Inc.                  Pamela Benson
              10     dba Dotty’s

              11

              12                                                ORDER

              13                                                IT IS SO ORDERED.
              14

              15
                                                                UNITED STATES MAGISTRATE JUDGE
              16                                                           December 28, 2018
                                                                Dated:
              17

              18       IT IS FURTHER ORDERED that within 60 days of this order, the parties must file
              19       dismissal documents
                     4843-1007-3220, v. 1  or submit a joint status report outlining what is impeding
                       settlement and how or if the court can assist.
              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                        -2-
